DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-13 and 15-25 reading on fig.1a in the reply filed on 07/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13, 15 and 16 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 at lines 5-6 outlines “a compensation electrical pulse” and “a main electrical pulse”. Lines 11 and 13 then refer to again to “a compensation electrical pulse” and “a main electrical pulse”. It is unclear if these terms are used to refer to the same electrical pulses or different pulses, making the scope of the claim ambiguous.
	For purposes of examination, the reference to the pulses in lines 11 and 13 will be read as stating “the” instead of “a” such that the same pulses are being referred to.

	Claim 12 (line 3, line 5) states “to connect” and “to cause”, claim 13 (line 5) states “to cause”, claim 15 (line 2) states “to achieve”, and claim 16 (line 12) states “to control”. Each of these occurrences raises a question of whether the item acts in the manner outlined (e.g. “to connect” = connects) or is only to be capable/intended to act in the manner outlined (e.g. “to connect” = has the ability to connect), which makes the scope of these claims unclear.
	For purposes of examination, these claims will be read as positively reciting the action noted (e.g. “to connect” = connects).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Grootjans et al. (US 2014/0211192).
With respect to claim 11, Grootjans discloses an electrical drive circuit (fig.3) for driving a multi-section optical load (fig.3 plural emitter strings), the electrical drive circuit comprising: -4-PATENT U.S. Patent Application No. 16/916,976 Attorney Docket No. 0100-0392a charging circuit path (fig.3 Vsupply to L2 to M2) for charging, during a charging time, one or more inductive elements (fig.3 L2, [0055]); a discharging circuit path for generating, during a first time interval after the charging time (fig.2 M2 off, M3 on), a compensation electrical pulse by discharging the one or more inductive elements (fig.3 from L2 to Rsense, [0058]); a main circuit path (fig.3 Vsupply to L3) for generating, during a second time interval (fig.2 M2 off, M3 on), a main electrical pulse (fig.3 discharge of L3, [0055] functioning as L2 does), wherein at least a portion of the first time interval overlaps with the second time interval (fig.2 time intervals overlapping); and wherein the electrical drive circuit is to: provide a compensation electrical pulse to a compensation section of the multi- section optical load (fig.3 output of L2 to left emitter string), and provide a main electrical pulse to a main section of the multi-section optical load (fig.3 output of L3 to right emitter string); and wherein the compensation electrical pulse and the main electrical pulse are provided to the multi-section optical load via independent circuit paths (fig.3 path from L2 to left string is independent of path from L3 to right string).  
With respect to claim 12, Grootjans discloses the charging circuit path comprises: the one or more inductive elements (fig.3 L2); a capacitive element (fig.3 C2) to connect in parallel to a source (fig.3 Vsupply); and a switch having an open state and a closed state (fig.3 M2), wherein the switch being in the closed state, during the charging time, is to cause current to charge the one or more inductive elements and the capacitive element through the charging circuit path ([0052, 55], note fig.2 shows M1 open while M2 closed which would charge C2).  
With respect to claim 13, Grootjans discloses the discharging circuit path comprises: the one or more inductive elements (fig.3 L2); and the capacitive element (fig.2 C2); and wherein the switch transitioning from the closed state to the open state is to cause the one or more inductive elements to discharge current, during the first time interval, through the discharging circuit path to generate the compensation electrical pulse ([0055], M2 closed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grootjans.
With respect to claim 15, Grootjans teaches the circuit outlined above, including the one or more inductive elements (fig.3 L2) comprise a size to achieve, for the discharging circuit path, a total inductance such that the compensation optical pulse has a width and/or an amplitude that compensates the main optical pulse (fig.2/4, “compensate” not defined, here understood to equal the main pulse). Grootjans further teaches the inductor can be any suitable device type ([0009]). Grootjans does not teach the inductor comprises a trace having a length and a width. The Examiner takes Official Notice that trace inductors are well known in the circuit arts. Therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the inductance of Grootjans to be formed via a trace with a length and width as a well known means of providing an inductive element as a means of choosing a suitable equivalent (see MPEP 2144.06 II) as Grootjans has suggested such substitutions are envisioned ([0009]).

Claim(s) 16 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2006/0126677) in view of Grootjans.
With respect to claim 16, Sun teaches an optical device (fig.8), comprising: one or more sources (fig.8, [0052], source necessarily provided to enable driving electrical signals); a multi-section optical load to emit light (fig.8 #162, #164), wherein the multi-section optical load includes a compensation section (fig.8 #162) and a main section (fig.8 #164), and -6-PATENT U.S. Patent Application No. 16/916,976 Attorney Docket No. 0100-0392wherein the compensation section is electrically separated from the main section within the multi-section optical load (fig.8 lasers on 2 separate electrical paths); a compensation circuit for generating a compensation electrical pulse and providing the compensation electrical pulse to the compensation section (fig.8 #174 with input via #194); a main circuit for generating a main electrical pulse and providing the main electrical pulse to the main section (fig.8 #174 with input via #196); and a controller (fig.8 #172) to control the compensation circuit and the main circuit by: causing the compensation circuit to generate the compensation electrical pulse for a first time interval ([0052], RF input to q-switch #166), and causing the main circuit to generate the main electrical pulse for a second time interval ([0052], RF input to q-switch #168); and wherein the compensation section is to emit, in response to the compensation electrical pulse, a compensation optical pulse (fig.4a #90); wherein the main section is to emit, in response to the main electrical pulse, a main optical pulse (fig.4b #94(; wherein a combined optical pulse includes the compensation optical pulse and the main optical pulse (fig.4c); and wherein the combined optical pulse has a shorter rise time than the main optical pulse (fig.4b/c, combined pulse leads with compensation pulse having shorter rise time than main pulse).  Sun additionally teaches overlapping the output optical pulses (fig.4) via use of the q-switch timing and optical means (fiber length). Sun does not teach at least a portion of the first time interval overlaps with the second time interval. Grootjans teaches a related laser driving system with multiple optical loads which makes use of overlapping time intervals for the loads (fig.2/3 emitters fire at same time) and which is controlled by overlapping the timing interval pulses electrically (fig.3 M3/4 on together). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Sun to make use of overlapping electrical time intervals in order to overlap the optical outputs as Sun has suggested the use of the q-switch driving/firing scheme ([0044]) and Grootjans has demonstrated overlapping of the electrical pulse inputs to produce overlapped optical outputs (fig.2/3 emitter fire at same time when pulses applied to strings at same time via M3/4) is an effective way of controlling the output timing as desired by Sun (fig.4c).
With respect to claim 19, Sun teaches the compensation section and the main section are interleaved (fig.8 layered one above the other).  
With respect to claim 20, Sun teaches the compensation optical pulse has a rise time of less than 100 picoseconds ([0044], example full pulse length of 1ps means rise time necessarily less than 100ps).  
With respect to claim 21, Sun teaches the main optical pulse has a longer rise time as compared to the compensation optical pulse (fig.4b vs fig.4a), and wherein the compensation optical pulse compensates for the longer rise time of the main optical pulse (via being applied at the start of the combined pulse, fig.4c).  
With respect to claim 22, Sun teaches the combined optical pulse has a shorter fall time than the compensation optical pulse ([0044] suggests each pulse can be the same length. “The durations of pulse spikes 90 and 94 each range from about 1 ps to about 100 ns.” ; as pulse #94 has a peak/rise-time approximately half-way through the duration as compared to the pulse #90 having a peak at the beginning, the total fall time of #94 would be shorter in duration than that of #90 and would be seen likewise in the combined pulse #98).  
With respect to claim 23, Sun teaches the controller is to control the compensation circuit and the main circuit to repeatedly, at a pulse frequency, provide the compensation electrical pulse to the compensation section and provide the main electrical pulse to the main section (function of fig.8 #172 to control the circuits to produce pulses, [0052], provides repeat pulses seen in fig.4).  
With respect to claim 24, Sun teaches the pulse frequency is in a range from 20 megahertz to 200 megahertz ([0050], 48MHz example given).  
With respect to claim 25, Sun, as modified, teaches the device outlined above, but does not teach the compensation circuit includes a charging circuit path and a discharging circuit path, and wherein the charging circuit path includes a compensation inductive element. Grootjans further teaches a charging circuit path (fig.3 Vsupply to L2) and a discharging circuit path (fig.3 L2 to M3), wherein the charging path includes a compensation inductive element (fig.3 either L1 or L2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving circuit of Sun to make use of a charging circuit path with an inductor and a discharging circuit path as taught by Grootjans in order to make use of well known means for suitably applying pulses to a laser emitter (see MPEP 2144.07).
Allowable Subject Matter
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art was not found to teach or suggest making use of the VCSEL die arrangements specified in claims 17 and 18 along with the optical driving device found in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 wherein a number of related references are cited.
US 2002/0048303 is noted as teaching a non-semiconductor laser driver using charging/discharging paths which make use of inductive elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828